Title: To Alexander Hamilton from Thomas Pinckney, 8 January 1793
From: Pinckney, Thomas
To: Hamilton, Alexander



London 8th. Janry 1793.
My dear Sir

I am informed by Messrs: Bird, Savage and Bird Merchants of this City that a scheme is in agitation for the payment in London of the interest on that part of the American funds which is in Europe through the medium of Agents to be appointed by the Bank of the United States; as they wish in conjunction with another respectable house to obtain this Agency they very judiciously think that your support would greatly strengthen their application to the President & Directors of the Bank & have requested of me a letter of recommendation to you on the Subject—& I accede to the proposal without reluctance as I am persuaded that private application never influences your mind in public appointments at the same time that the testimony of those acquainted with the applicants will have such weight as it merits. With respect to the present business I can only inform you that the gentlemen who compose this house are respectable in their private capacities as well as in their mercantile transactions, & as far as my information goes very well connected here; they are known to have had considerable concerns in the American funds already which it is their present object to continue & to evince that I do not recommend where I have not a confidence all my transactions in the money line pass through their hands; which tho’ not considerable are of importance to me.
Your letter to Messrs: Vanstaphors &c was brought to me yesterday by the Captn of the New Pigon & shall be sent by this days mail.
I have the honor to be with the utmost respect   dear Sir   Your most obedient and most humble Servant

Thomas Pinckney

